UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7159


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PAUL P. BOCCONE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:11-cr-00592-CMH-1)


Submitted: February 22, 2021                                      Decided: March 16, 2021


Before NIEMEYER and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Paul P. Boccone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paul P. Boccone appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) motion for a sentence reduction based on Sentencing Guidelines Amendment

782. On appeal, Boccone challenges the sufficiency of the district court’s explanation. For

the reasons that follow, we vacate and remand.

       We review the district court’s denial of a motion for a sentence reduction for abuse

of discretion. See United States v. Smalls, 720 F.3d 193, 195 (4th Cir. 2013). “But the

question of whether a court ruling on a § 3582(c)(2) motion must provide an individualized

explanation is one of law that we consider de novo.” Id.

       In deciding whether to grant a motion for a sentence reduction, the district court

must first determine whether the defendant is eligible for the reduction, consistent with

U.S. Sentencing Guidelines Manual § 1B1.10, p.s., and then “consider whether the

authorized reduction is warranted, either in whole or in part, according to the factors set

forth in [18 U.S.C. ] § 3553(a),” Dillon v. United States, 560 U.S. 817, 826 (2010), “to the

extent that they are applicable,” 18 U.S.C. § 3582(c)(2). The court may also consider “post-

sentencing conduct of the defendant that occurred after imposition of the term of

imprisonment” in determining whether, and to what extent, a sentence reduction is

warranted. USSG § 1B1.10, p.s., cmt. n.1(B)(iii).

       In Chavez-Meza v. United States, 138 S. Ct. 1959 (2018), the Supreme Court

“provide[d] guidance regarding the level of detail a sentencing court must provide when

evaluating section 3582(c)(2) motions to reduce sentences.” United States v. Martin, 916

F.3d 389, 395 (4th Cir. 2019). The Supreme Court held that, “[a]t bottom, the sentencing

                                             2
judge need only set forth enough to satisfy the appellate court that he has considered the

parties’ arguments and has a reasoned basis for exercising his own legal decisionmaking

authority.” Chavez-Meza, 138 S. Ct. at 1964 (internal quotation marks omitted).

       We presume that the district court sufficiently considered relevant factors in

deciding a § 3582(c)(2) motion. United States v. Legree, 205 F.3d 724, 729-30 (4th Cir.

2000). “Evidence of mitigating factors not available at the original sentencing[, however,]

has . . . been used to rebut the Legree presumption” Martin, 916 F.3d at 396. In Martin,

we held that “a district court cannot ignore a host of mitigation evidence and summarily

deny a motion to reduce a sentence and leave both the defendant and the appellate court in

the dark as to the reasons for its decision.” Id. at 398. If we “consider[] an explanation

inadequate in a particular case, [we] can send the case back to the district court for a more

complete explanation.” Id. (internal quotation marks omitted).

       Boccone presented evidence of his post-conviction rehabilitation efforts with his

§ 3582(c)(2) motion, including records indicating that he spent many hours in the prison

garage restoring and repairing equipment for the Bureau of Prisons (BOP). These records

indicate that Boccone saved the BOP tens of thousands of dollars in repairs and restoration

and was recommended for a special monetary award for his efforts. Here, the district

court’s summary order did not address Boccone’s evidence or provide any reasoning aside

from stating that “the previous sentence heretofore imposed was correct for the reasons




                                             3
stated.” 1 “Given that there is no reference to [the] new mitigation evidence, it is clear that

the district court did not comply with the standards set forth in Chavez-Meza, and

[Boccone] has rebutted the Legree presumption.” Martin, 916 F.3d at 397.

       Accordingly, we vacate the district court’s order and remand for a fuller

explanation. 2 See id. at 398. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                              VACATED AND REMANDED




       1
        Assuming that the district court was referring to its explanation at sentencing, we
noted on direct appeal that “the district court failed to explain adequately the application
of each of the statutory sentencing factors, and to provide an individualized assessment
based on the particular facts of the case before it of the basis for the substantial downward
variance imposed.” United States v. Boccone, 556 F. App’x 215, 242 (4th Cir. 2014) (No.
12-4949(L)) (internal quotation marks omitted).
       2
           We express no view on the merits of Boccone’s motion.

                                              4